Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 9-11, and 15 are objected to because of the following informalities:
Claim 2 recites “between the metadata the instructions”. It appears that this should be “between the metadata and the instructions”. The same applies to claims 9 and 15.
Claims 10-11 recite “wherein the one or more processors are configured to perform the step of:”. Since there are multiple steps recited, it appears that this should recite “wherein the one or more processors are configured to perform the steps of:”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US 11,336,542. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claims 1 and 8 recite substantially the same limitations recited within claim 5 of US 11,336,542. The differences in claim 8 from claim 5 of US 11,336,542 that involve different statutory classes of invention which otherwise recite the same limitations are therefore merely obvious variations of the system claim 8. Claim 14 also recites substantially the same limitations recited within claim 16 of US 11,336,542.
Furthermore, claims 2-6 specifically correspond to and recite the same limitations as claims 2-4, 6, and 1 respectively of US 11,336,542. Claims 9-13 specifically correspond to and recite the same limitations as claims 8-11 and 7 respectively of US 11,336,542. Claims 15-19 also specifically correspond to and recite the same limitations as claims 13-15, 17, and 12 respectively of US 11,336,542.
Claim 7 recites substantially the same limitations as recited in claim 1 of US 11,336,542. The main difference is the recitation of involving a “machine learning model”, however, one skilled in the art, in view of claim 2, would have found using a “machine learning model” to perform such a similar “analysis” of “identifying the first network packet capture file as being of interest to a network administrator” would have been an obvious variation. The same applies to claim 20 and the recitations of claim 12 in view of claim 13. 
As such, claims 1-20 are found to be patentably indistinct from claims 1-17 of US 11,336,542 and are therefore rejected on the ground of nonstatutory double patenting.
Allowable Subject Matter
	Claims 1-20 are allowed in view of Applicant’s arguments, the cited prior art and the prosecution history, from which the reasons of allowance are clear.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459